
	

115 S2473 IS: Veterans Increased Choice for Transplanted Organs and Recovery Act of 2018
U.S. Senate
2018-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2473
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2018
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to furnish
			 organ transplant care to veterans at non-Department of Veterans Affairs
			 facilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Increased Choice for Transplanted Organs and Recovery Act of 2018 or the VICTOR Act of 2018. 2.Organ transplant care for veterans at non-Department of Veterans Affairs facilities (a)Organ transplant care (1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1703 the following new section:
					
						1703A.Organ transplant care at non-Department facilities
 (a)In generalThe Secretary shall furnish organ transplant care to eligible veterans, at the election of the eligible veteran, at non-Department facilities that are in compliance with regulations prescribed by the Centers for Medicare & Medicaid Services with respect to transplant centers.
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if the veteran— (1)is enrolled in the system of annual patient enrollment established and operated under section 1705(a) of this title; and
 (2)received care under this chapter within the 24-month period preceding the furnishing of organ transplant care under this section.
 (c)Provider agreements(1)The Secretary shall enter into provider agreements with non-Department facilities to carry out this section in each Veterans Integrated Service Network region of the Department.
 (2)Under provider agreements entered into under paragraph (1), the Secretary shall pay non-Department facilities for care furnished under this section an amount equal to the amount that would otherwise be paid for such care under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (3)A provider agreement entered into under paragraph (1) shall include payment of procurement fees, as well as payment for the cost of providing the organ transplant care.
 (d)Payment for travel and lodgingNotwithstanding any other provision of law, the Secretary shall not pay for travel and lodging costs for a veteran seeking organ transplant care under this section outside the region of the Organ Procurement and Transplantation Network (as established under section 372 of the National Organ Transplantation Act (42 U.S.C. 274)) in which the veteran resides unless the Secretary authorizes such care outside such region.
 (e)Organ transplant care definedIn this section, the term organ transplant includes bone marrow transplants. . (2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1703 the following new item:
					1703A. Organ transplant care at non-Department facilities..
 (b)Initial provider agreementsThe Secretary of Veterans Affairs shall— (1)not later than 30 days after the date of the enactment of this Act, seek to enter into provider agreements under section 1703A(c) of title 38, United States Code, as added by subsection (a); and
 (2)not later than January 1, 2019, finalize such provider agreements. (c)Reports (1)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on—
 (A)the status of provider agreements entered into under section 1703A(c) of title 38, United States Code, as added by subsection (a); and
 (B)the number of non-Department of Veterans Affairs facilities with which the Secretary has entered into a provider agreement under such section within each Veterans Integrated Service Network region of the Department.
 (2)Report on usage of facilitiesNot later than two years after the date of the enactment of this Act, the Secretary shall submit to Congress a report on, for the one-year period preceding the report—
 (A)the number of veterans that have sought organ transplant care at transplant facilities under section 1703A of title 38, United States Code, as added by subsection (a); and
 (B)the number of veterans that have sought organ transplant care at a facility of the Department.  